Peckham, J.
(Dissenting.) I concur generally in the reasoning and principles of the foregoing opinion of Justice Hogeboom; but I dissent from the opinion in its application to this case. I agree that the statute as to dower, is prospective ; and in my judgment it was intended to apply to those cases only where the husband should die after the passage of the act. This, I think, best accords with the language and spirit of the act. I do not deny the power, but the purpose, of the legislature.
To make it apply here, its language should be amended so as to read, “a widow shall demand her dower within twenty years after the death of her husband,” (by adding,) “or if she be already a widow, then within twenty years from the passage of this act.” This would, perhaps, be a good amendment; but it had better be made by the legislature, rather than by the courts.
In all analogous cases, it is. clear that the legislature imposed no Kmitation where the right of action had already accrued—a fair inference that they intended none here, unless clearly expressed otherwise, hi or do I deem it safe, in construing a statute, to rely to any extent—certainly not to any great extent—upon the policy or expediency of passing such an act. It is safer, in my opinion, in interpreting a statute, to give the language its plain, palpable meaning, and not enlarge or extend it by construction.
The principle, too, of applying statutes to future cases— that they shall operate in futuro rather than to the past—is better preserved by this construction.
Judgment for defendant.